—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered October 7, 1999, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Although there were some inconsistencies in the arresting officer’s testimony, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s claim that the Supreme Court violated his First Amendment right to freely exercise his religion is not preserved for appellate review (see, CPL 470.05 [2]; People v Cooper, 234 AD2d 77). Santucci, J. P., Goldstein, Luciano and Adams, JJ., concur.